                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

 UNITED STATES OF AMERICA                             )
                                                      )
 v.                                                   )       Case No. 1:20-cr-011-CLC-SKL
                                                      )
 DANIEL ROBERTS                                       )

                                             ORDER

        Magistrate Judge Susan K. Lee filed a report and recommendation recommending the

 Court: (1) grant Defendant’s motion to withdraw his not guilty plea to Count One, Count Twelve,

 and Count Fourteen of the twenty-one-count Superseding Indictment; (2) accept Defendant’s plea

 of guilty to the lesser-included offense of the charge in Count One, which is the offense of

 conspiracy to distribute and possess with intent to distribute 5 grams or more of methamphetamine

 (actual) and 50 grams or more of a mixture and substance containing a detectable amount of

 methamphetamine, and to Count Twelve and Count Fourteen; (3) adjudicate Defendant guilty of

 the lesser-included offense of the charge in Count One, which is the offense of conspiracy to

 distribute and possess with intent to distribute 5 grams or more of methamphetamine (actual) and

 50 grams or more of a mixture and substance containing a detectable amount of methamphetamine,

 and to Count Twelve and Count Fourteen; (4) defer a decision on whether to accept the amended

 plea agreement until sentencing; and (5) find Defendant shall remain in custody until sentencing

 in this matter. (Doc. 225.) Neither party filed a timely objection to the report and recommendation.

 After reviewing the record, the Court agrees with Magistrate Judge Lee’s report and

 recommendation.       Accordingly, the Court ACCEPTS and ADOPTS the report and

 recommendation (Doc. 225) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:




Case 1:20-cr-00011-CLC-SKL Document 241 Filed 10/08/20 Page 1 of 2 PageID #: 969
       (1)   Defendant’s motion to withdraw his not guilty plea to Count One, Count Twelve,

             and Count Fourteen of the Superseding Indictment is GRANTED;

       (2)   Defendant’s plea of guilty to the lesser-included offense of the charge in Count

             One, which is the offense of conspiracy to distribute and possess with intent to

             distribute 5 grams or more of methamphetamine (actual) and 50 grams or more of

             a mixture and substance containing a detectable amount of methamphetamine, and

             to Count Twelve and Count Fourteen is ACCEPTED;

       (3)   Defendant is hereby ADJUDGED guilty to the lesser-included offense of the

             charge in Count One, which is the offense of conspiracy to distribute and possess

             with intent to distribute 5 grams or more of methamphetamine (actual) and 50

             grams or more of a mixture and substance containing a detectable amount of

             methamphetamine, and to Count Twelve and Count Fourteen;

       (4)   A decision on whether to accept the amended plea agreement is DEFERRED until

             sentencing; and

       (5)   Defendant SHALL REMAIN in custody until sentencing in this matter, which is

             scheduled to take place on January 20, 2021, at 2:00 p.m. before the undersigned.

       SO ORDERED.

       ENTER:

                                                 /s/
                                                 CURTIS L. COLLIER
                                                 UNITED STATES DISTRICT JUDGE




                                             2

Case 1:20-cr-00011-CLC-SKL Document 241 Filed 10/08/20 Page 2 of 2 PageID #: 970
